Citation Nr: 1243120	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son, and her daughter



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to July 1976.  He died in March 2006.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The appellant and her son testified at a hearing before RO personnel in April 2007, and the appellant and her daughter testified at a Board video conference hearing in May 2008.  Transcripts of these hearings are of record.

The appellant's claim was remanded by the Board in August 2008 and again in April 2010.

In a March 2011 decision, the Board denied service connection for the cause of the Veteran's death and dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  The appellant appealed that denial to the Court, which issued an August 2012 Order granting a Joint Motion for Partial Remand (Joint Motion) vacating the portion of the Board decision that pertained to service connection for the cause of the Veteran's death and returning that issue to the Board for additional development. The Joint Motion reflects that the appellant abandoned the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2012 Joint Motion, the parties agreed that the Board provided inadequate reasons and bases in finding that the appellant had not filed a notice of disagreement (NOD) with a February 2009 rating decision, which denied entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  In May 2008 the appellant filed a new claim for DIC benefits under 38 U.S.C.A. § 1151, asserting that VA failed to properly treat and diagnose over 216 gallstones and instead continued to treat the Veteran for back pain.  The appellant believed that the gallstones were a major factor in the development of the Veteran's liver cancer, which was the cause of his death.  The RO denied the claim in a February 2009 rating decision and notified the appellant in a separate letter dated in March 2009.  Although the appellant subsequently communicated with the RO by telephone and with the AMC in writing, her statements did not reflect disagreement with the February 2009 rating decision.

Meanwhile, following the Board's August 2008 remand, VA obtained a medical opinion in December 2009 regarding the cause of the Veteran's death, which included consideration of the appellant's contentions regarding negligence or improper VA medical treatment.  Supplemental statements of the case (SSOCs) dated in January and April 2010 included discussion of service connection for the cause of the Veteran's death, including under the provisions of 38 U.S.C.A. § 1151.  

In summary, the appellant is seeking DIC benefits for the cause of the Veteran's death.  She asserts that the Veteran's death from end stage liver cancer was caused by his service-connected diabetes mellitus.  Alternatively, she asserts that VA clinicians failed to properly diagnose and treat gallstones, leading to liver cancer and the Veteran's death.  The Board acknowledges that a claim for service connection for a disability includes all applicable theories of entitlement.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim; Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  Therefore, the Board has amended the issue on appeal as identified on the title page to reflect the appellant's alternative theory of entitlement to service connection for the cause of the Veteran's death.

The parties also agreed that the Board relied on an inadequate VA medical opinion in denying the claim for service connection for the cause of the Veteran's death.  Specifically, the parties noted that the December 2009 VA physician did not address whether the Veteran's exposure to herbicides in Vietnam caused or contributed to his cause of death.  Accordingly, the claim must be remanded to obtain a VA medical opinion that considers the relationship, if any, between the Veteran's exposure to herbicides during military service and the cause of his death.

Federal regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2012). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).  Liver cancer is not listed among the enumerated diseases that are deemed to be associated with herbicide exposure.

Notwithstanding the above inadequacies identified by the parties, they did not dispute the Board's presentation of the pertinent facts.  

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Veteran's private medical records indicate that in December 2005 the Veteran presented to the emergency room with a chief complaint of passing out.  He was found to have abnormal liver function tests and then found to have invasive cholangiocarcinoma.  The Veteran died at a private hospital in March 2006. 

The Veteran's death certificate reveals that he died in March 2006 of end stage liver cancer-cholangiocarcinoma as a consequence of withdrawal of care, due to respiratory failure.  The original death certificate indicates that an autopsy was performed.  In June 2009, a corrected death certificate was added to the record, indicating that an autopsy was not performed. 

At the time of the Veteran's death, service connection was in effect for diabetes mellitus associated with exposure to herbicides, arteriosclerotic heart disease with hypertension, peripheral vascular disease, tenorrhaphy of the left Achilles tendon, vagotomy with pyloroplasty, and for erectile dysfunction. 

At an April 2007 hearing before a Decision Review Officer the appellant asserted that the Veteran's terminal liver cancer was caused by the Veteran's service-connected diabetes.  At a May 2008 video conference hearing the appellant again claimed that the terminal liver cancer was caused by the Veteran's service-connected diabetes.  She also asserted that the service-connected diabetes acted to hasten the Veteran's death. 

The appellant also submitted documents printed from the Internet indicating a possible relationship between diabetes and liver cancer.  One document, printed on December 27, 2006, states that a study had shown that diabetes can cause cancer of the liver.  Another document, also printed on December 27, 2006, notes that diabetes raises the risk of having liver cancer.  This document then states that it is unclear whether diabetes directly causes liver disease, or if a change in liver function causes diabetes. 

The appellant submitted a January 2007 statement from the Veteran's physician.  The physician stated that the Veteran had died from cholangiocarcinoma of undetermined etiology.  He noted that there was an association between cholangiocarcinoma and ulcerative colitis, hepatic fibrosis and polycystic disease.  He listed several infectious agents associated with cholangiocarcinoma.  The physician stated that he could not ascertain the Veteran's past medical history.  He did note that the Veteran's service in Vietnam placed the Veteran at a slightly higher risk for pre-malignant underlying disorders.  He further stated that exposure to other carcinogens may have placed the Veteran at increased risk for cholangiocarcinoma. 

The Veteran's medical records were reviewed by a VA examiner in November 2006.  The examiner gave a history of the Veteran's terminal illness.  She noted that the Veteran was diagnosed as having cancer with a very poor survival rate and that his demise was expected as the cancer was unresectable and the cancer was at end-stage, rendering a very poor prognosis.  The examiner was of the opinion that the Veteran's service-connected diabetes, heart, hypertension and peripheral vascular disease did not contribute to his death.  She further opined that the effects of the diabetes were not debilitating enough to render the Veteran less capable of resisting the effects of his cancer.  She also opined that the Veteran's service-connected diabetes and heart condition were not of such severity as to have had a material influence on accelerating death. 

The Veteran's medical records were reviewed by another VA examiner in December 2009.  This VA examiner opined that the Veteran's cholangiocarcinoma was not caused by gallbladder stones or by the Veteran's service-connected diabetes mellitus.  The examiner stated that there was no known cause for Klatskin's tumor (cholangiocarcinoma).  The examiner noted that the Veteran was first discovered to have cancer when admitted to a private hospital in December 2005 because of syncope.  The Veteran had abnormal liver function tests and jaundice and further tests revealed the Veteran to have Klatskin's tumor.  The examiner further stated that the Veteran probably did not have symptoms of this disorder while being treated through the VA system, noting that the Veteran had normal liver function testing through the VA in October 2005. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred for a VA medical opinion regarding the cause of the Veteran's death.  The examiner should be provided with a copy of 38 C.F.R. § 3.309(e) regarding diseases associated with exposure to certain herbicide agents.  The examiner should review the claims file and offer an opinion on the following inquiries: 

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that exposure to herbicides in Vietnam during military service caused end stage liver cancer-cholangioma?
b. Is it at least as likely as not (i.e., 50 percent or greater probability) that any service-connected disability, or any disability present in service played any role in his death; contributed substantially or materially to the cause of death and/or combined to cause death and/or aided or lent assistance to the production of death and/or was causally connected to his death; caused debilitating effects and general impairment of heath to an extent that it rendered him materially less capable of resisting the effects of his conditions which resulted in death; or was of such severity as to have a material influence in accelerating death in the event that such service-connected disability was progressive or debilitating?

A medical analysis and rationale are to be included with all opinions expressed.

2.  Thereafter, adjudicate the claim of service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151, in light of all evidence of record.  If the claim is denied, furnish the appellant and her representative with a Supplemental Statement of the Case, and provide an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


